DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following detailed action acknowledges the amendments of the Response filed on the 24th of January of 2022. The amendments in the filed response have been entered. 
Claims 40 have been amended.
Claims 53 and 54 have been added. 
Claims 1-28, 51 and 52 are confirmed to have been canceled.
Claims 29-50 and 53-54 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 29-32, 39, 40-43 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linehan (US 6,327,578, hereinafter “Linehan”), in view of Harris (US 2009/0254986, hereinafter “Harris”), in view of Winegard (US 2004/0111739, hereinafter “Winegard”).
Regarding Claims 29 and 40, Linehan teaches 
generate a message containing a […] transaction request; (“It begins with step 302 where the consumer presses the "pay" button on the merchant's HTML internet browser page to send the start message to the merchant.” See Linehan in Col 7 Ln 55-59)
receive the […] transaction request […]; (“Then in step 304, the merchant sends to the consumer the wallet initiation message with the payment amount, order description, timestamp, and nonce. The merchant signs the message and includes a digital certificate from the acquiring bank.”)
generate a transaction information message comprising one or more values associated with a transaction; (“Then in step 306, the consumer's wallet is started, the consumer logs on, and the user's identification and authentication information and the merchant's initiation message are sent to the issuer gateway.” See Linehan in Col 7 Ln 63-66)
send the transaction information message to a merchant server indicated in the […] transaction request; (“Then in step 308, the issuer gateway verifies the merchant's signature to prove that the consumer is dealing with the actual merchant and validates the merchant's certificate and the acquirer's certificate to prove that the merchant and issuer share a common financial arrangement. Then in step 310, the issuer gateway authorizes payment by sending over the internet network an authorization token, an issuer's digital certificate, the wallet initiation message, and a reference to the consumer's credit or debit card number. Then in step 312, the authorization token including the payment amount, order description, timestamp, a random nonce plus a merchant identifier and a reference to the consumer's credit or debit card number are forwarded to the merchant.” See Linehan in Col 7 Ln 67 – Col 8 Ln 12) and
receive from the merchant server a transaction completion message when at least a first value in the transaction information message satisfies a merchant-expected value according to the merchant server and at least a second value in a copy of the transaction information message satisfies a bank-expected value according to a bank device. (“Then later, the merchant 204 sends a capture request message 256 over path 242, including the reference number 252' representing the consumer's card number, over the internet to an acquirer gateway 206 operating on behalf of an acquirer bank 208, to capture the transaction and get paid. The acquiring bank 208 will settle accounts with the issuing bank 212 over a private network shown in FIG. 2B, by sending a settlement message 258 that includes the reference number 252' to the consumer's card number. The issuing bank 212 will convert the reference number 252' into the consumer's card number 250 and apply the transaction amount to the consumer's balance in his credit card or deposit account.” See Linehan Col 6 Ln 50-62; “FIG. 4 illustrates a variation in the four-party protocol, wherein the signed authorization token is sent directly to the merchant on path 402 and the merchant sends a confirmation message 410 to the consumer.” See Linehan in Col 8 Ln 16-19)
Linehan does not expressly teach a non-secure processor configured to generate a message containing a secure transaction request; a secure processor configured to: send to one or more switching devices instructions to operationally connect one or more non-secure components of the computing device to the secure processor and to operationally disconnect the one or more non-secure components from the non-secure processor, wherein the one or more non-secure components comprise at least a screen.
However, Harris does teach 
a device with secure processor and non-secure processor. (“In an alternative embodiment illustrated in FIG. 2C, separate processors 160 and 180 are used to run the non-secure process 10 and the secure process 20, respectively. In particular, a first operating system 170 is provided on the first processor 160, and the non-secure process 10 runs on that operating system. In addition, a second operating system 190 is provided on the second processor 180, and the secure process 20 runs on that operating system.” See Harris in [0052])
non-secure processor configured to generate a message containing a secure transaction request. (“FIG. 6 shows a flow diagram illustrating a method according to an embodiment of the present invention. In this method a display request is received at interface logic 40. First it is determined if the display request is secure or not. If it is secure, then the data is stored in the display buffer as a secure data element, while if it is not secure it is stored as a non-secure data element. The device then determines if a secure user input has been received. If it has, then the device acts to transform non-secure data to black and to output the secure and the transformed non-secure data to the display. If no input has been received at the secure user input, then the interface acts to output the secure and the non-secure data as they are.” See Harris in [0060])
send to one or more switching devices instructions to operationally connect one or more non-secure components of the computing device to the secure processor and to operationally disconnect the one or more non-secure components from the non-secure processor, wherein the one or more non-secure components comprise at least a screen. (“The processor has a single operating system 30 which runs both the secure and the non-secure processes. The secure process 20 and untrusted process 10 both issue display requests for displaying data to an interface 40. The interface 40 is described in more detail with respect to FIG. 3, but briefly interface 40 controls the security of the display elements of display 65.” See Harris in [0041]; “Information in display buffer 60 is displayed on display 65 using display controller 62. Display controller 62 may for example be a LCD controller. Display controller 62 interprets the information stored in display buffer 60 and sets the pixels or display elements in display 65 accordingly. Display controller 62 also receives an input from a secure user input 72. If this input has received an input from the user, then display controller 62 acts in response to this input to transform the data that it is displaying.” See Harris in [0043]; “In some embodiments there is an additional input from the secure user input 72 to a secure side of the processor 52. This can be used to disable non-secure access to the user interface 70 in response to a signal being received at secure user input 72. This acts as an additional security measure to enable the system to switch to a particularly secure mode in which non-secure parts of the system are isolated from the user interface and thus, no untrusted process can access information a user may input during this time." See Harris in [0046])
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Linehan to “perform payment transaction” to include “device with unsecure and secure processors” and “determine processor for the transaction”, as taught by Harris, because the addition of a secure processor and method to detect which processor to use would further improve securing the customer information and merchant information during transmission to complete the transaction.
Linehan, in view of Harris, does not explicitly teach wherein the instructions are sent to the one or more switching devices responsive to receipt of the secure transaction request from the non-secure processor.
However, Winegard teaches instructions are sent to the one or more switching devices (“The signal path from the VTC codec module 109 to the local IMUX 114 is determined by the VWS switches 107 and 108, and is either routed through the fiber optic isolators in the VWS switches 107 and 108, or directly to the encryption device (KIV 7 or KIV 19) for Secure data transmission.” See Winegard in [0032]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Linehan, in view of Harris,  to “provide instructions to multiple switches”, as taught by Winegard, because the switch between the non-secure processor and the secure processor would further improve securing the customer information and merchant information during the transaction.
Regarding Claims 30 and 41, Linehan, in view of Harris, in view of Winegard, teaches the limitations of claims 29 and 40. Linehan further teaches the transaction information message comprises a plurality of values, and wherein at least one value of the plurality of values is selected from a group comprising: an amount of the transaction, a currency, a hash of a merchant identifier, and transaction details (payment amount, order description, consumer authentication information, merchant’s signature, authorization token. See Linehan in Col 5 Ln 54 - Col 6 Ln 42).
Regarding Claims 31 and 42, Linehan, in view of Harris, in view of Winegard, teaches the limitations of claims 30 and 41. Linehan further teaches the merchant server transmits the copy of the transaction information message to the bank device when the first value of the at least one value in the transaction information message satisfies the merchant-expected value (interpreting the consumer device instructed the merchant server to provide the message: “Once the merchant 204 has received the authorization token 254 from the issuer gateway 214, the merchant 204 completes the sales transaction with the consumer 202. Then later, the merchant 204 sends a capture request message 256 over path 242, including the reference number 252' representing the consumer's card number, over the internet to an acquirer gateway 206 operating on behalf of an acquirer bank 208, to capture the transaction and get paid.” See Linehan in Col 6 Ln 47-54).
Regarding Claims 32 and 43, Linehan, in view of Harris, in view of Winegard, teaches the limitations of claims 29 and 40. Linehan further teaches receipt of the transaction completion message by the secure processor indicates that the bank device has determined that an account identified in the transaction information message has sufficient funds (interpreting the consumer device instructed the bank device to authenticate the consumer’s payment account: “The issuer gateway 214 then verifies that the consumer's account is active and has sufficient funds and/or credit to support the payment amount.” See Linehan in Col 6 Ln 8-28).
Regarding Claims 39 and 50, Linehan, in view of Harris, in view of Winegard, teaches the limitations of claims 29 and 40. Linehan further teaches 
executing, by the non-secure processor, a browser application having a user interface that communicates user inputs to the merchant server (“FIG. 3 is a flow diagram 300 of the four-party protocol, in accordance with the invention. It begins with step 302 where the consumer presses the "pay" button on the merchant's HTML internet browser page to send the start message to the merchant.” See Linehan in Col 7 Ln 55-59); and
receiving, by a non-secure processor, via the user interface a user input that instructs the non-secure processor to generate the secure transaction request (trusted input device 130, See Col 7 Ln 50-57; "control over keyboard entries is taken over the by the security co-processor 122. The security co-processor 122 determines if the keyboard entries provide sensitive data or not. If the keyboard entries provide data which is not sensitive, the data is transferred to the computer 114 to be processed in the traditional computing environment 102. If the keyboard entries provide sensitive data, the sensitive data is captured by the security coprocessor 122 for processing in the secure computing environment 104.... In one embodiment, the keyboard 118 is converted into the trusted input device 130 by removing the conventional electronics from the keyboard 118 and in place thereof embedding therein the security co-processor 122 and other compatible components, wherein one of the applications executed by the security co-processor is a keyboard application.” See Linehan in Col 8 Ln 11-43).

Claims 33-38 and 44-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linehan, in view of Harris, in view of Winegard, and further in view of Veil (US 6,092,202, hereinafter “Veil”).
Regarding Claims 33 and 44, Linehan, in view of Harris, in view of Winegard, teaches the limitations of claims 29 and 40. Linehan, in view of Harris, in view of Winegard, does not expressly teach generating, by the secure processor, a digital signature for the transaction information message using an encryption key that identifies the consumer device; and digitally signing, by the secure processor, the transaction information message using the digital signature.
However, Veil does teach
generating, by the secure processor, a digital signature for the transaction information message using an encryption key that identifies the consumer device (“In the system with the security co-processor in accordance with the present invention messages are "signed" using preferably a secure hash. Similar in principle to the above-mentioned public-private-key cryptography, the secure hash is a one-way, collision free cryptography algorithm akin to a compression algorithm. Collision free means that for any single input there is a unique corresponding hash output. That is, if two segments of data are identical except for one bit, two entirely different hash outputs would result. One-way means that there is no feasible way to derive any of the input data from the hash value. Secure hash makes it very difficult to electronically forge signatures because it requires experimentation with an endless number of inputs only one of which may produce the particular hash output.” See Veil in Col 11 Ln 9-22); and
digitally signing, by the secure processor, the transaction information message using the digital signature (“Thus, in operation, the system in accordance with the present invention (as described in conjunction with FIG. 4 above) reads from the smart card the account number, the digital certificate and, optionally, the private-key into the security co-processor (122), and then it prompts the smart card owner to enter the PIN via the trusted input device (130). The interface (134) operates to protect the sensitive data from being obtained by the computer (114) without first being encrypted. Hence, all of the secure processing of the electronic transaction application is then performed in the secure computing environment (104) in order to preserve the integrity of the sensitive data. The sensitive data is encrypted using preferably a symmetric or asymmetric encryption algorithm and then it is combined with other parts of the message such as the transaction amount. The message is then electronically signed.” See Veil in Col 11 Ln 29-44).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Harris to include “cryptography” and “a digital signature”, as taught by Veil, because the process of pre-authorization is further improved when the pre-authorized token is created for payment.
Regarding Claims 34 and 45, Linehan, in view of Harris, in view of Winegard, and further in view of Veil, teaches the limitations of claims 33 and 44. Linehan further teaches the first value comprises the digital signature of the transaction information message received from the consumer device, and wherein receipt of the transaction completion message by the secure processor indicates that the merchant server has determined that the digital signature satisfies a merchant-expected signature (interpreting the merchant server is executing instructions from the mobile device that are not clearly described to be known by the mobile device, and the functions of the merchant server are defined by the resulting message confirming the payment process is completed. See Linehan in Col 6 Ln 48-62).
Regarding Claims 35 and 46, Linehan, in view of Harris, in view of Winegard, and further in view of Veil, teaches the limitations of claims 33 and 44. Linehan further teaches the second value comprises a second digital signature of the copy of the transaction information message received from the merchant server, and wherein receipt of the transaction completion message by the secure processor indicates that the bank server has determined that the second digital signature satisfies a bank-expected signature (interpreting the bank device is executing instructions from the mobile device that are not clearly described to be known by the mobile device, and interpreting the second digital signature as a signature describing the acquirer bank. See Linehan in Col 6 Ln 8-12).
Regarding Claims 36 and 47, Linehan, in view of Harris, in view of Winegard, and further in view of Veil, teaches the limitations of claims 35 and 46. Linehan, in view of Harris, in view of Winegard, in view of Veil, further teaches 
transmitting, by the secure processor to a credit card reader coupled to the computing device, a request to digitally sign the transaction information message according to the bank-expected signature (a credit card reader operatively connected to the secure processor: "The processor 410 is coupled to an ISO 7816 smart card interface 414 for interfacing to smart cards 436 which conform to the ISO 7816 standard.” See Col 10 Ln 35-46; “smart cards can carry biometric data to be recognized by the method and system for an even more reliable proof of participation and card-holder verification." See Veil in Col 3 Ln 30-33; "reads from the smart card the account number, the digital certificate and, optionally, the private-key into the security co-processor (122), and then it prompts the smart card owner to enter the PIN via the trusted input device (130)... The sensitive data is encrypted 40 using preferably a symmetric or asymmetric encryption algorithm.” See Veil in Col 11 Ln 30-41); and
receiving, by the secure processor, the transaction information message having the digital signature from the credit card reader ("Messages signed with the private-key are then handed over to the computer (114) (FIG. 4) for transmission through the network (110). At the other end, a bank or other transaction partner(s) have their own security mechanism for decrypting the message", See Linehan in Col 11 Ln 66 – Col 12 Ln 3).
Regarding Claims 37 and 48, Linehan, in view of Harris, in view of Winegard, teaches the limitations of claims 29 and 40. Linehan, in view of Harris, in view of Winegard, does not expressly teach establishing, by the secure processor, a secure connection with the merchant server according to an encryption algorithm, wherein data packets communicated via the secure connection are encrypted according to the encryption algorithm.
However, Veil does teach establishing, by the secure processor, a secure connection with the merchant server according to an encryption algorithm, wherein data packets communicated via the secure connection are encrypted according to the encryption algorithm (interpreting a secure connection where the sensitive data is encrypted: “When the sensitive data is captured locally in the security co-processor 400, it is then encrypted (i.e., scrambled) in the cryptographic controller unit 426, so that when the sensitive data is handed to the computers 442 for transmission through the network (not shown) it is in encrypted form. Each of the electronic transaction parties receiving the encrypted sensitive data has a descrambler suitable for decrypting the sensitive data.” See Veil in Col 11 Ln 1-8).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Harris to include “encrypting the transmission data packets”, as taught by Veil, because the process of pre-authorization is further improved when the pre-authorized token is protected prior to transmission.
Regarding Claims 38 and 49, Linehan, in view of Harris, in view of Winegard, teaches the limitations of claims 29 and 40. Linehan, in view of Harris, in view of Winegard, does not expressly teach authenticating, by the secure processor, a merchant certificate received from the merchant server; displaying, by the secure processor via a screen of the consumer device, at least a subset of information from the merchant certificate on a predetermined area of the screen; and displaying, by the secure processor via the screen, transaction details received from the merchant server.
However, Veil does teach 
authenticating, by the secure processor, a merchant certificate received from the merchant server (interpreting the authentication as between two mutually trusted authorities: “With public-key cryptography, a message, encrypted or unencrypted, can be "signed" with the private-key and transmitted to an addressee. Then, the addressee, or anyone having the public-key, can use the public-key to decipher the message and know who sent it. Digital certificates allow authenticating messages by tracing the messages to their source. Typically, a certificate chain is used for this purpose.” See Veil in Col 5 Ln 4-10; "Pre-verification of digital certificates of transacting parties saves verification processing time especially in a high volume, high frequency electronic transactions environment.... Once a digital certificate has been verified, an API command can be used to store the certificate in the trusted certificate cache.” See Veil in Col 12 Ln 14-29)
displaying, by the secure processor via a screen of the consumer device, at least a subset of information from the merchant certificate on a predetermined area of the screen (“The trusted display 128 is a dedicated display used for displaying data representing true transaction information such as transaction amount(s). The trusted display 128 can be, for example, a small LCD display or alike. When the security co-processor 122 processes transactions, it also gains access to the true transaction value(s) or amount(s). Therefore, the security co-processor 122 can provide the true transaction amount(s) to the trusted display 128, and guarantee that the amount(s) displayed correctly represent the values of the electronic transactions in progress.” See Veil in Col 7 Ln 58 - Col 8 Ln 2) 
displaying, by the secure processor via the screen, transaction details received from the merchant server (See Veil in Col 7 Ln 58 - Col 8 Ln 2).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Harris to include “certificate authentication”, as taught by Veil, because the process of pre-authorization of the transaction is further improved when certificates pre-authorize the acquirer and issuer.

Claims 53 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linehan, in view of Harris, in view of Winegard, and further in view of Sarcanin (US 2003/0145205, hereinafter “Sarcanin”).
Regarding Claims 53 and 54, Linehan, in view of Harris, in view of Winegard, teaches the limitations of claims 29 and 40. Linehan, in view of Harris, in view of Winegard, does not expressly teach wherein the secure transaction request received from the non-secure processor includes a URL of an internet resource, and wherein the method further comprises establishing, by the secure processor, a secure connection with the merchant server using the URL included in the secure transaction request.
However, Sarcanin teaches 
receiving the URL of the merchant (“The merchant server builds an HTML page that includes several parameters. These parameters include the total cost of the transaction as determined by the merchant server, the type of currency being used, the port and IP address of the payment server, and a unique transaction identifier used by both the payment server and the merchant server to track a transaction. Also included is a unique merchant identifier assigned to the merchant by the acquirer and known to the payment server. Other information may also be included such as the currency's exponent, a status URL address of the merchant server used for communication from the client terminal, and a merchant server generated key and other security information to ensure the identity of the merchant server and the integrity of the message.” See Sarcanin in [0363]),
establishing a secure connection with the merchant server (“The client terminal runs the Secure Remote Pointer 103 that makes a secure connection with the merchant server.” See Sarcanin in [0215]; “The client terminal then passes the result message on to the merchant server at the URL address previously received from the merchant server.” See Sarcanin in [0382]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Harris to “secure connections with the merchant”, as taught by Sarcanin, because it protects the transaction at the time of payment exchange from theft and would secure the connection against fraudulent attacks.

Response to Arguments
Applicant’s arguments, filed 24th of January of 2022, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant has presented the same arguments presented in the previous Response filed 02-03-2021. The arguments have already been responded to in the previous office action, and thus the response to these arguments are referenced in the Non-final Office Action dated 09-22-2021.
No other arguments were presented to show how the amendments overcome the prior art of record, especially with new claims 53 and 54 added. A new ground of rejection has been presented to teach the amended claims and the new added claims, as shown in the rejections above. In view of the response to the arguments previously filed, and the new ground of rejection, the claims 29-50 and 53-54 are concluded to remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685